Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 13 March 2019, 26 August 2019, 20 July 2020, and 2 July 2021 have been entered. Applicant’s amendment of the specification filed 13 March 2019 has been entered.

Election/Restriction
Applicant’s election, without traverse, of Group I, claims 1-8, in the response filed on 5 August 2021 is acknowledged. In the response, Applicant further elected, without traverse, the following species:
A-b) wherein the immunotherapeutic agent is an anti-PD1 antibody;
B-a) wherein the chemical linker moiety is a maleimide linker; and
C-b) the method comprising administering the composition is for targeted delivery of a therapeutic agent to a wound or surgical resection site in a subject.
Claims 10-16, 24-30 and 32-38 are cancelled. Claims 1-9, 17-23, 31, 39 and 40 are pending. Claims 9, 17-23, 31, 39 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-8 are under examination to the extent they read on the elected species. Claims 1-3 and 5-8 read on the elected species. 

Information Disclosure Statement


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols et al. (US 2005/0025748 A1, Pub. Date: Feb. 3, 2005).
Nichols teaches a composition comprising fixed-dried blood platelets, preferably human blood platelets, carrying a heterologous compound or active agent, wherein the compound or active agent may be associated with the platelets by coupling [0005]. Nichols teaches that the composition of the invention is used for delivering the compound or active agent to a thrombogenic surface, such as a wound tissue [0008] 
Therefore, Nichols anticipated the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 2005/0025748), in view of Hofer et al. (Arch. Surg., 1998, Vol. 133(4):383-389), and further in view of Cogswell et al. (US 2013/0309250 A1, Pub. Date: Nov. 21, 2013).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Nichols teaches as set forth above. Nichols, however, does not teach wherein the compound or active agent is an anti-PD1 antibody (claim 3). 
Hofer teaches that in clinical practice, the relationship of tumor growth to wound healing may play a role in tumor recurrence after primary resection for cancer; and tumor growth following invasive diagnostic or therapeutic procedures for malignant disease may well be a consequence of this relationship (p. 383, 1st paragraph in the Introduction section). Hofer teaches that significantly fewer clonogenic cells are necessary to grow a tumor in a wounded site than in nonwounded tissue, attributed to growth factors derived from the traumatized tissue and the inflammatory cells at the wound site (ibid.). Hofer teaches selectively blocking tumor growth progression at the wound site; and “A locally applicable, prophylactic anti-growth factor combination that, when administered at the right time, decreases recurrence after ablative surgery should be the end point.” (p. 388, bridging paragraph between col. 1 and col. 2).
Cogswell teaches treating a subject afflicted with a cancer comprising administering to the subject an antibody or an antigen-binding portion thereof that disrupts the interaction between PD-1 and PD-L1 (see claims). Cogswell teaches that disruption of the PD-1/PD-L1 interaction by antagonistic antibodies can enhance the immune response to cancerous cells in a patient [0109]. Cogswell teaches that PD-L1 is not expressed in normal human cells, but is abundant in a variety of human cancers; the interaction between PD-1 and PD-L1 impairs T cell responses as manifested by a ibid.). Cogswell teaches that immune suppression can be reversed by inhibiting the local interaction between PD-L1 and PD-1 using an anti-PD-1 and/or an anti-PD-L1 antibody, and either or both of these antibodies may be used alone or in conjunction with other anti-tumor or immunogenic agents (ibid.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nichols’ method to deliver an anti-PD-1 antibody to the wound site after tumor resection. One of ordinary skill in the art would have been motivated to do so, because Nichols teaches making a composition comprising fixed-dried blood platelets covalently coupled with a compound or active agent for delivering the compound or active agent to a wound site, Hofer further teaches that the wound site after tumor resection creates a suitable environment for wound-induced tumor growth and a local treatment that decreases recurrence after ablative surgery should be the end point, and Cogswell furthermore teaches that an anti-PD-1 antibody can be used for treating cancer cells. Therefore, the combined teachings provide a reasonable expectation of success in treating cancer in a subject.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 20, 2021